DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of invention I (claims 1-6), and species 1 (Figures 1-7) in the reply filed on 02/09/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/09/21.

Claim Objections
Claims 1, 3, 6 are objected to because of the following informalities:  
Claim 1 is objected to for claiming the turbine pumps are operative “to flow blood”. The wording of this phrase appears to be incorrect, since “flow” means “to move in a stream”. Notably, blood can “flow”, but pumps don’t “flow” blood. 
Claim 3 is objected to for having a run-on sentence without proper punctuation/grammar: “a drive coil supported within said housing and encircling said turbine receptacle and said turbine and said magnetic rotor”. 
Claim 6 is objected to for having improper grammar with the phrase “each said outer edge”. It appears a word is missing. The claim also has improper grammar with the phrase “said each turbine blade”.   The claim additionally appears to lack punctuation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for the phrase “a housing…and a second input”. It is unclear what has the second input (the housing, the heart, the first input, the first output, the first blood flow channel?).  Additionally, it is unclear whether the blood flow channel flows between the first input, first output, and second input (all three), or not.  
Claim 2 is indefinite for claiming the first and second turbine pumps are arranged “in series blood flow”. Pumps can be arranged “in series” but it isn’t known what it means for pumps to be arranged “in series blood flow”. It is possible this is referencing 
Claim 3 is indefinite for claiming the housing defines “a plurality of turbine receptacles” and then indicates each turbine pump includes “a respective turbine receptacle”. It is unclear how (if at all) the “plurality of turbine receptacles” relates to the “respective turbine receptacles”.  Further ambiguity exists when the claim then references “said turbine receptacle”, since it is unclear which of the previously recited receptacles is being referenced herein. 
Further, the claim is unclear, since it first indicates that the housing defines the plurality of turbine receptacles but then claims that each of the turbine pumps comprise “a respective turbine receptacle”. If the turbine receptacles are the same (see the note on ambiguity above), it is unclear how the receptacles are both a part of each pump and the housing. 
Claim 4 is indefinite for claiming the housing is “molded” but it appears the claim is an incomplete thought. Molded where or with what? It is unclear whether this is an attempt to claim a product-by-process formation of the housing, say something about the housing’s construction after formation, say something about the location of the housing, or something else, but the wording of the claim does not adequately convey any of these thoughts.  Similar issues are present with regards to the drive coils being “molded” into the housing. 
Claim 5 is indefinite for claiming “a helical turbine blade supported upon and extending from said turbine shaft defining an outer edge” when it is unclear what the outer edge belongs to (the artificial heart? the turbine? the blade? something else?).
Claim 6 is indefinite for claiming “said magnetic rotor is generally rotors are cylindrical”. The phrase makes no sense.
Further, the claim makes reference to a “respective interior surface” but it is unclear what has the interior surface (the heart, the rotor, the housing, something else). 
The claim is further unclear for claiming “each said outer edge of said each turbine blade receives said respective interior surface to join said magnetic rotor to said turbine blade”. Although the grammar and punctuation is lacking (see objection above), the indefiniteness arises from the lack of clarity on how an “outer edge” of something (unknown) can “receive” an “interior surface” of something (also unknown), and how this might “join” the rotor to the turbine blade.
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 20150066142 A1), hereinafter known as Smith.
Regarding claim 1 Smith discloses an artificial heart comprising: 
a housing (Figure 5 item 11) having a first input (Figure 5 item 22), first output (Figure 6 item 23), a first blood flow channel (Figure 6 items 52-53) between the first input and a second input (Figure 5 item 12), a second output (Figure 7 item 13) and a second blood flow channel between said second input and said second output ([0045] the second flow path, not depicted, is a mirror image of the flow path shown in Figure 6 items 52-53);
a first turbine pump (33) operative, within said first blood flow channel, to flow blood form said first input to said first output ([0041], [0043]-[0044]); 
a second turbine pump (43) operative, within said first blood flow channel, to flow blood from said first input to said first output ([0041], [0043]-[0044]); and 
a third turbine pump (36) operative, within said second blood flow channel, to flow blood form said second input to said second output ([0045]).
Regarding claim 2 Smith discloses the heart of claim 1 substantially as is claimed,

Regarding claim 3 Smith discloses the heart of claim 2 substantially as is claimed,
wherein Smith further discloses the housing defines a plurality of turbine receptacles (see Figure 5 where at least four receptacles are defined where each of the four turbine pumps is located) and wherein said first, second, and third turbine pumps each include: 
a respective turbine receptacle (see Figure 5 where at least four receptacles are defined where each of the four turbine pumps is located);
a turbine rotatably supported within said turbine receptacle (Figure 5 items 35, 45, 48);
a magnetic rotor rotatable with and supported by said turbine ([0036]); and 
a drive coil supported within said housing and encircling said turbine receptacle and said turbine and said magnetic rotor ([0036], [0040]).
Regarding claim 4 Smith discloses the heart of claim 3 substantially as is claimed,
wherein Smith further discloses said housing is molded (as is best understood, the housing of Smith is understood capable of being “molded” during its formation) and wherein said drive coils are molded into said housing ([0036], [0040] as is best understood, the embedded coils are understood capable of manufacture by “molding”).
claim 5 Smith discloses the heart of claim 4 substantially as is claimed,
wherein Smith further discloses said turbines each include: 
a turbine shaft (Figure 5 items 34, 44, 47) having bearings at opposed ends thereof ([0038]); and 
a helical turbine blade (Figure 5 items 35, 45, 48) supported upon and extending from said turbine shaft defining an outer edge (Figure 5).
Regarding claim 6 Smith discloses the heart of claim 5 substantially as is claimed,
wherein Smith further discloses said magnetic rotor is generally rotors are cylindrical and define a respective interior surface and wherein each said outer edge of said each turbine blade receives said respective interior surface to join said magnetic rotor to said turbine blade (Figure 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/11/21